ORDER

PER CURIAM.
Defendant appeals after he was convicted by a jury of two counts of third degree sexual abuse, § 566.120, RSMo Supp.1992. The court sentenced him in accordance with the jury’s assessment to consecutive county jail terms of six months on each count and imposed a $500 fine for each count. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).